UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6557


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

RYAN DEVON PRIVOTT,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:03-cr-00172-AWA-FBS-2)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan Devon Privott, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ryan Devon Privott appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district        court.          United       States     v.     Privott,        No.

2:03-cr-00172-AWA-FBS-2 (E.D. Va. filed Mar. 12, 2012 & entered

Mar. 13, 2012).           We dispense with oral argument because the

facts    and    legal    contentions   are   adequately      presented    in   the

materials      before    the   court   and   argument   would    not     aid   the

decisional process.



                                                                         AFFIRMED




                                         2